TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00082-CV


Wendy Rogers; Neil Gallagher; Ronald R. Coleman; Steve Feeken;
Gallagher Financial Group, Inc.; Kip Hartman; Michael Eastham; Fellowship Financial,
LLC; Michael Castellano; Brian R. Cervanka; Global One Direct, LLC; David A. Shields;
Marco Lopez; Estate Protection Planning Corp.; and Salvatore Magaraci, Appellants

v.

State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC; and
Donald R. Taylor, Receiver of Hill Country Funding, LLC, a Texas Limited Liability
Company and Hill Country Funding, LLC, a Nevada Limited Liability Company,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R
 
		Appellants Wendy Rogers; Neil Gallagher; Ronald R. Coleman; Steve Feeken;
Gallagher Financial Group, Inc.; Kip Hartman; Michael Eastham; Fellowship Financial, LLC;
Michael Castellano; Brian R. Cervanka; Global One Direct, LLC; David A. Shields; Marco Lopez;
Estate Protection Planning Corp.; and Salvatore Magaraci have filed a notice of appeal from a
district court order denying their motion to compel arbitration concerning claims pending in
receivership proceedings involving Retirement Value, LLC, and the two Hill Country Funding LLC
entities.  Accompanying their notice of appeal, appellants filed an emergency motion to stay a
portion of the litigation below pending our disposition of their interlocutory appeal.  We deny
appellants' motion to stay.
		It is ordered March 14, 2012.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose